NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas           956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                         July 23, 2015

      Hon. G. Brian Garrison                    Hon. Taylor Horton
      Assistant District Attorney               Assistant Public Defender
      133 N. Riverfront Blvd., LB 19            Frank Crowley Courts Building
      Dallas, TX 75207-4399                     133 N. Riverfront Blvd., LB2
      * DELIVERED VIA E-MAIL *                  Dallas, TX 75207-4399
                                                * DELIVERED VIA E-MAIL *
      Mr. Steven Breed
      TDCJ# 1859585                             Hon. Katherine A. Drew
      Huntsville Unit                           Assistant Public Defender
      815 12th St.                              Frank Crowley Courts Building
      Huntsville, TX 77348                      133 N. Riverfront Blvd., LB 2
                                                Dallas, TX 75207-4399
      Hon. Craig Watkins                        * DELIVERED VIA E-MAIL *
      District Attorney
      Frank Crowley Courts Bldg.
      133 N. Riverfront Blvd.., LB 19
      Dallas, TX 75207
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00383-CR
      Tr.Ct.No. F12-51946-V
      Style:    STEVEN BREED v. THE STATE OF TEXAS


             Pro Se’s motion for rehearing en banc reconsideration in the above cause was
      this day DENIED by this Court.



                                            Very truly yours,



                                            Cecile Foy Gsanger, Clerk

      CFG:ch